Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/18/22. Claims 6 and 13 are cancelled. Claims 2-5, 8-12 and 14 are currently pending and an action on the merits is as follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 11 and 12, it is unclear if each period is 150ms or approximately 100ms or is the claim stating that together the first and second time period are less than 150ms or approximately 100ms total. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranieri US 2008/0234595 in view of Banner et al. US 2014/0276173.
Regarding claims 1, 8 and 9, Ranieri method for estimating respiratory muscle pressure and respiratory mechanics using a P0.1 maneuver for a patient connected to a ventilator, comprising: 
 	detecting patient inspiration onset ([¶7,16][FIG1]); 
 automatically occluding the airway between the ventilator and the patient for a first predetermined time period responsive to the detecting step ([¶9]), 
estimating a first respiratory muscle pressure (Pmus) profile during the airway occlusion ([FIG1] first time period is b-c);  
estimating resistance (R) and compliance (C) values ([¶9] resistance and compliance are calculated) and a second Pmus profile generated during a second predetermined time period ([FIG1] d-e is the second time period); 
estimating a third Pmus profile during a third predetermined time period that extends from the end of the second predetermined time period until the end of inspiration ([FIG1] section e-f is the third time period); 
estimating Pmus(t) over an entire breath by concatenating the first, second and third Pmus profiles ([FIG1,2]); and 
outputting the estimated R and C values and the estimated Pmus profiles on a display. Raineri does not specifically disclose the display but discloses data that is outputted somehow ([¶26,27] the resistance and elastance are determined and compliance can be determined from that through simple algebraic manipulation and the Pmus profiles can be displayed as well).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Raineri with a display in order to access the calculated information.
Ranieri does not specifically disclose the method further comprising estimating a work of breathing (WOB) by integrating a product between Pmus(t) and V(t) over an inhalation phase of a current breath.  Banner teaches a similar ventilation device in the same field of endeavor that determines work of breathing ([¶29]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ranieri with the teachings of Banner in order to have a correct bedside patient assessment and evaluating the effects of ventilator therapy ([¶5]).
Raineri discloses controlling the ventilator based on the sensed signals ([¶28]) but not specifically the work of breathing. Banner teaches using the work of breathing to control or modify the ventilator ([¶21]).
Regarding claims 2 and 10, Ranieri discloses estimating the first Pmus profile during the airway occlusion comprises fitting a first polynomial model of Pmus to the airway 3pressure measurements during the airway occlusion ([¶5][claim 4] a polynomial equation is used to determine Pmus) but does not specifically disclose estimating the first Pmus profile via a Least-Square (LS) technique. Banner teaches a similar ventilation device in the same field of endeavor that uses a least squares regression to fit its polynomial equation ([¶71]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ranieri with the teachings of Banner as it is no more than use of known technique to improve similar devices. 
 	Regarding claim 3, Ranieri discloses estimating the second Pmus profile during the airway occlusion comprises extending the first polynomial model of Pmus in time ([¶5][claim 4] a polynomial equation is used to determine Pmus).  

Regarding claims 4 and 11, Ranieri discloses the first and second time periods are less than approximately 150ms in duration ([¶9] the first period is 0.1 seconds and the second time period is less than that).
Regarding claims 5 and 12, Ranieri does not specifically disclose the first and second time periods are approximately 100ms in duration.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Regarding claim 14, Ranieri discloses the ventilator is operating in proportional assist ventilation (PAV) mode ([¶5]).  

Response to Arguments
Applicant’s arguments, see pgs. 5-6, filed 4/18/22, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 4/18/22, regarding the 112 and 103 rejection, have been fully considered but they are not persuasive. 
Regarding the 112 rejection it is unclear whether claim 5 is reciting that each period itself is less than 100ms or if the first and second period combined are less than 100ms. Additionally, it is unclear whether claim 4 is reciting that each period is less than 150ms or if the first and second period combined are less than 150ms
Regarding the 103 rejection, Examiner respectfully disagrees. Banner teaches controlling the ventilator based on the work of breathing calculation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792